Case 2:85-cv-04544-DMG-AGR Document 924 Filed 08/21/20 Page 1 of 4 Page ID #:40364




      1   ANDREA SHERIDAN ORDIN (SBN 38235)
          STRUMWASSER & WOOCHER LLP
      2   10940 Wilshire Boulevard, Suite 2000
          Los Angeles, California 90024
      3   Telephone: (310) 576-1233
          Facsimile: (310) 319-0156
      4   E-mail: aordin@strumwooch.com
      5   Special Master / Independent Monitor
      6
      7
                               UNITED STATES DISTRICT COURT
      8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
      9
     10
                                                      CASE NO. CV 85-4544-DMG (AGRx)
     11   JENNY LISETTE FLORES, et al.,
     12                                               NOTICE TO THE COURT RE:
                             Plaintiffs,              PROPOSED EXTENSION OF TIME
     13                                               AND MODIFICATION
     14              v.
     15   WILLIAM P. BARR, Attorney
     16   General of the United States, et al.,
     17
                      Defendants.
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




                       NOTICE TO THE COURT RE: PROPOSED EXTENSION OF TIME AND MODIFICATION
Case 2:85-cv-04544-DMG-AGR Document 924 Filed 08/21/20 Page 2 of 4 Page ID #:40365




      1         On August 7, 2020, the Court ordered Dr. Paul Wise and the Special
      2   Master/Independent Monitor (“Monitor”) to continue to provide enhanced
      3   monitoring of the ICE Family Residential Centers’ (“FRCs”) care of minors. [Doc.
      4   #914.] The Court also ordered Dr. Wise and the Monitor to continue to monitor the
      5   hoteling of minors, under the authority discussed in the Court’s July 25, 2020
      6   Order [Doc. #887]. [Doc. #914]. Under the Court’s Order, Dr. Wise and the
      7   Monitor shall have the ability to:
      8                (a) request and obtain copies of medical care data and policies;
      9
                       (b) have telephone or videoconference access to persons most
                       knowledgeable at the FRCs with whom they can discuss the
     10                baseline of custodial medical care, health care protocols, and
     11                COVID-19 prevention practices; (c) consider protocols for
                       identifying minors who have serious medical conditions that may
     12
                       make them more vulnerable to COVID-19; (d) interview minors
     13                with serious medical conditions or, as appropriate, their
                       guardians; and (e) make such recommendations for remedial
     14
                       action as they deem appropriate.
     15
          [Id.]. The Court ordered Dr. Wise and the Monitor to file any report and
     16
          recommendations by August 24, 2020. [Id.].
     17
                   Due to the need to conduct further interviews scheduled for Monday,
     18
          August 24, 2020, the Monitor requests the following modifications and extensions
     19
          of time for the filing of her Report and Recommendation pursuant to the Court’s
     20
          August 7, 2020 Order.
     21
          Modification to the Timing of Reports
     22
                   Report and Recommendation:               Wednesday, August 26, 2020
     23
     24
                   No further modifications are requested.
     25
                   The Monitor has informed counsel for Plaintiffs and Defendants of this
     26
          Notice to the Court Re Proposed Extension of Time and Modification and the
     27
          Monitor has received no objections.
     28



                                                       2
                       NOTICE TO THE COURT RE: PROPOSED EXTENSION OF TIME AND MODIFICATION
Case 2:85-cv-04544-DMG-AGR Document 924 Filed 08/21/20 Page 3 of 4 Page ID #:40366




      1   DATED:    August 21, 2020               Respectfully submitted,
      2
                                                  Andrea Sheridan Ordin
      3                                           STRUMWASSER & WOOCHER LLP
      4
      5
                                                  By      /s/ Andrea Sheridan Ordin
      6                                                   Andrea Sheridan Ordin
      7
                                                  Special Master / Independent Monitor
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                                     3
                     NOTICE TO THE COURT RE: PROPOSED EXTENSION OF TIME AND MODIFICATION
Case 2:85-cv-04544-DMG-AGR Document 924 Filed 08/21/20 Page 4 of 4 Page ID #:40367




      1                                CERTIFICATE OF SERVICE
      2                              Case No. CV 85-4544- DMG (AGRx)
      3
                 I am a citizen of the United States. My business address is 10940 Wilshire
      4
          Boulevard, Suite 2000, Los Angeles, California 90024. I am over the age of 18 years, and
      5
          not a party to the within action.
      6
      7          I hereby certify that on August 21, 2020, I electronically filed the following
      8   documents with the Clerk of the Court for the United States District Court, Eastern District
      9   of California by using the CM/ECF system:
     10    NOTICE TO THE COURT RE: PROPOSED EXTENSION OF TIME
     11    AND MODIFICATION

     12          I certify that all participants in the case are registered CM/ECF users and that service
     13   will be accomplished by the CM/ECF system.
     14
                 I declare under penalty of perjury under the laws of the United States the foregoing
     15
          is true and correct. Executed on August 21, 2020, at Los Angeles, California.
     16
     17
     18
     19                                                             Jeff Thomson
     20
     21
     22
     23
     24
     25
     26
     27
     28




                                              CERTIFICATE OF SERVICE
